            Case 1:20-cv-00166-ML Document 46 Filed 02/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  BREE MCCLESKEY,                                   §
            Plaintiff,                              §
                                                    §
  v.                                                § CIVIL ACTION NO. 1:20-cv-00166-ML
                                                    §
  TOLTECA ENTERPRISES, INC. D/B/A THE               §
  PHOENIX RECOVERY GROUP, & SINGER                  §
  MANAGEMENT, LLC, & GEORGETOWN                     §
  PLACE, LTD. a/k/a GEORGETOWN PLACE                §
  APARTMENTS, & TRAVELERS                           §
  CASUALTY AND SURETY COMPANY OF                    §
  AMERICA,                                          §
              Defendants.                           §

 DEFENDANT GEORGETOWN PLACE, LTD.’S SECOND UNOPPOSED MOTION TO
     EXTEND THE DEADLINE TO ANSWER OR OTHERWISE RESPOND TO
              PLAINTIFF’S FIRST AMENDED COMPLAINT


       Pursuant to FED. R. CIV. P. 6(b), Defendant Georgetown Place, Ltd. (“Georgetown Place”)

files this Second Unopposed Motion to Extend the Deadline to Answer or Otherwise Respond to

Plaintiff’s Complaint (“Motion”), as follow:

       1.      Defendants’ current deadline to respond to the First Amended Complaint (Doc. No.

26) filed by Plaintiff Bree McCleskey (“Plaintiff”) is February 24, 2021. This is Georgetown

Place’s second request for an extension of time to respond to the First Amended Complaint.

       2.      The winter storm in Austin, Texas, during the week of February 14, 2021, caused

Counsel for Georgetown Place to be unable to sufficiently prepare a response by the current

deadline of February 24, 2021, due to power outages and attendant duties related to the lack of

running water for continuous days last week. In addition, the parties intend to attempt to resolve

this matter this week prior to the expenditure of fees relating to the preparation of a responsive




                                                1
            Case 1:20-cv-00166-ML Document 46 Filed 02/23/21 Page 2 of 3




pleading. Based on the foregoing, Georgetown Place requests a one-week extension of time in

order to prepare a responsive pleading to the First Amended Complaint.

       3.      This motion is not sought for purposes of delay, but so that justice may be done.

       4.      Plaintiff is unopposed to this request.

       WHEREFORE, Georgetown Place respectfully requests that the Court grant this Motion

and extend Georgetown Place’s deadline to answer or otherwise respond to Plaintiff’s First

Amended Complaint to March 3, 2021.

                                               Respectfully submitted,

                                               LOCKE LORD LLP


                                               By:
                                                         Daniel Durell
                                                         Texas Bar No. 24078450
                                                         600 Congress Ave., Suite 2200
                                                         Austin, Texas 78701
                                                         (512) 305-4700
                                                         (512) 305-4800 (Facsimile)
                                                         daniel.durell@lockelord.com

                                              ATTORNEY FOR DEFENDANT
                                              GEORGETOWN PLACE, LTD.


                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Plaintiff on February 22, 2021 via email. Plaintiff
is unopposed to the relief requested in this Motion.




                                               Counsel for Defendant




                                                  2
          Case 1:20-cv-00166-ML Document 46 Filed 02/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record via ECF transmission, pursuant to the Federal Rules of Civil
Procedure on this 23rd day of February, 2021.



                                             Counsel for Defendant




                                                3
